


    
Exhibit 10.10


EXECUTIVE DEFERRED COMPENSATION AGREEMENT




THE AGREEMENT, made and entered into this 30th day of September, 2014 by and
between THE FIRST N.A., a national bank with its principal offices in
Damariscotta, Maine (the "Bank"), and Daniel R. Daigneault of East Boothbay,
Maine (the "Executive").


WITNESSETH:


WHEREAS, the Executive has been a valued management employee of the Bank,
serving the Bank as its President & CEO; and,


WHEREAS, the Executive's past services to the Bank have been extraordinary and
of exceptional merit and have made an invaluable contribution to the success of
the Bank and in bringing it to its present status of operating efficiency, and
its present position in its field of activity; and,


WHEREAS, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will make certain payments to the Executive in
recognition of his service to the Bank,


WHEREAS, the parties hereto intend this agreement to be considered an unfunded
arrangement maintained primarily to provide deferred compensation for the
Executive, as a member of a select group of management or highly compensated
employees of the Bank for the purposes of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA").


NOW, THEREFORE, in consideration of the past services performed and the mutual
promises and covenants contained herein, it is agreed as follows:


I.
A.     General



The benefits provided by this Agreement are granted by the Bank as a deferred
compensation arrangement for the benefit of the Executive and are not part of
any salary reduction plan or an arrangement deferring a bonus or a salary
increase. The Executive has no option to take any current payment or bonus in
lieu of these salary continuation benefits except as set forth hereinafter.




B.    Benefits


i.
Except as otherwise provided in this Agreement, the Bank shall pay Executive an
annual benefit of $170,000 for each of the calendar years 2015 and 2016. The
benefits shall be payable in equal bi-weekly installments beginning on January
22, 2015.



ii.
Except as otherwise provided in this Agreement, the Bank shall allow Executive
to continue to participate in the Bank’s health benefits plan on the same terms
and conditions as if Executive remained as an employee of the Bank during 2015
and 2016.







--------------------------------------------------------------------------------




The benefits payable under subparagraphs (i) and (ii) of this Section I. B. are
collectively referred to as the “Benefits.”


Payment of the Benefits attributable to Section I.B.(i) above are intended to be
pursuant to Internal Revenue Code (the “Code”) Section 409A(a)(2)(A)(iv) as a
payment at a specified time and not as a payment resulting from a separation
from service (as such term is defined in Section 409A of the Code).


II.
Early Termination of Benefits



If the Executive dies at any time before January 1, 2017, the Benefits provided
pursuant to this Agreement shall terminate and the Bank shall have no further
obligations to pay any Benefits under this Agreement. If the Executive dies
after December 31, 2014 but before January 1, 2017, the last installment payment
due to the Executive (or his estate) shall be for the month in which the
Executive dies without regard to whether such death occurs before or after the
15th day of such month.


III.
Vesting



The Executive shall be 100% vested in the benefit as of January 1, 2015.


IV.
Benefits Accounting



The Bank shall account for these benefits using the regulatory accounting
principles of the Bank's primary federal regulator. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued. All amounts credited to the account of the Executive
shall be credited as of the date of the signing of this agreement.




V.
Benefits Unfunded; No Security Interest



The rights of the Executive under this Agreement and of any beneficiary of the
Executive shall be solely those of an unsecured creditor of the Bank. The Bank
shall have no obligation to set aside, earmark, or entrust any fund or money
with which to pay its obligations under this Agreement. The Bank reserves the
absolute right at its sole discretion to either fund the obligations undertaken
by this Agreement or to refrain from funding the same and determine the extent,
nature, and method of such funding.


VI.
Plan Administrator



For purposes of this Agreement, the Board of Directors of The First N.A., (or
such subcommittee of the Board as the Board designates) shall be the "plan
administrator" for this Agreement. The Plan Administrator shall be responsible
for the management, control, interpretation and administration of the Agreement
as established herein, and may delegate certain aspects of the management and
operation responsibilities including the employment of advisors and the
delegation of ministerial duties to qualified individuals. The Plan
Administrator shall, in its sole discretion, have the final authority in the
interpretation of the Agreement and/or any claim made with respect to the
Agreement.








--------------------------------------------------------------------------------




VII.
Miscellaneous



A.
Participation in Other Plans



The Benefits provided hereunder shall be in addition to Executive's annual
salary as determined by the Board of Directors, and shall not affect the right
of Executive to participate in any current or future Bank retirement plan, group
insurance, bonus, or in any supplemental compensation arrangement which
constitutes a part of the Bank's regular compensation structure.


B.
409A



This Agreement is intended to comply with the provisions of Section 409A of the
Code and shall be interpreted at all times consistent with Section 409A and the
regulations thereunder. If any term or terms of this Agreement are found to be
inconsistent with the requirements of Section 409A, the Bank and Executive agree
to work in good faith to amend the Agreement so as to comply with Section 409A.


C.
Non-Alienability



It is agreed that neither Executive, nor his spouse, nor any other assignee,
shall have any right to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the right thereto
are expressly declared to be non-assignable and non-transferable; and, in the
event of any attempted assignment or transfer, the Bank shall have no further
liability hereunder.


D.
Amendment



This Agreement may be amended in whole or in part from time to time by the Bank,
but only in writing; provided, however, that no amendment may reduce or impair
the benefits or rights of the Executive hereunder without the written consent of
the Executive.


E.
No Guarantee of Continued Employment



This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate his employment.


F.
Headings



Headings and subheadings of this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.




F. Applicable law


The validity and interpretation of this Agreement shall be governed by the laws
of the State of Maine.






--------------------------------------------------------------------------------






G. Agreement Binding Upon the Parties


This Agreement shall bind the Executive and the Bank, their heirs, successors,
personal representatives and assigns.


H. Effective date


The effective date of this agreement shall be September 30, 2014.


Signature Page Follows on Next Page














































































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Bank has caused this Agreement to be signed in its
corporate name by its duly authorized officer, and Executive hereunto set his
hand and seal, all on the day and year first above written.




THE FIRST N.A.






___________________________ By: _______________________
Witness Bruce B. Tindal




Its: Compensation Committee Chairman                            




____________________________            _________________________
Witness                        Daniel R. Daigneault




